Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-128408, 333-117846, 333-106777, 333-84748, and 333-139115 of Form S-8 of the Venture Financial Group, Inc. Employee Stock Ownership Plan (with 401(k) provisions) of our report dated June 26, 2008, with respect to the financial statements and supplemental schedule of the Venture Financial Group, Inc.
